Leonard, J.
The affidavits to authorize an order of arrest for fraudulent representations, whereby the defendant procured the sale and delivery of personal property, must not only set forth the particular statements or representations made in order to obtain the property, but must also set forth in what respects they are false. A general allegation that the representations made are false and fraudulent, is not sufficient.
The affidavit here is defective in this respect.
The order of arrest is vacated, with $10 costs of motion.